                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHYSICIANS HEALTHSOURCE, INC.,                 :           CIVIL ACTION
individually and as the representative of a    :
class of similarly-situated persons,           :
                                               :
                    v.                         :
                                               :
CEPHALON, INC., et al.,                        :
                               Defendants,     :
                                               :
                   and                         :
                                               :
SCIMEDICA GROUP, LLC, et al.,                  :
       Defendants/Third Party Plaintiffs,      :
                                               :
                    v.                         :
                                               :
BLITZ RESEARCH, INC.                           :
               Third Party Defendant           :           NO. 12-3753

                                      MEMORANDUM

Padova, J.                                                                 October 29, 2018

        Plaintiff, Physicians Healthsource, Inc. (“PHS”), has brought this putative class action

pursuant to the Telephone Consumer Protection Act of 1991 (the “TCPA”), as amended by the

Junk Fax Prevention Act of 2005, 47 U.S.C. § 227 (the “JFPA”), asserting that it was damaged

by its receipt of two unsolicited advertisements sent to it by facsimile transmission (“fax”) on

behalf of Cephalon, Inc. in 2009. Before the Court are the Motion for Summary Judgment filed

by Defendants Cephalon, Inc., Cephalon Clinical Partners, L.P., and Cephalon Development

Corporation (collectively “Cephalon”), and the Motion for Summary Judgment filed by

Defendants SciMedica Group, LLC and SciMedica Group Marketing Research and Consulting,

LLC (collectively “SciMedica’). For the reasons that follow, we grant both Motions.
I.     BACKGROUND

       This lawsuit concerns two advertisements that SciMedica faxed, on behalf of Cephalon,

to an employee of PHS, Dr. Jose Martinez, in 2009. At that time, PHS employed Dr. Martinez as

a primary care physician practicing in the area of pain management. (Martinez Dep. at 13, 15-

16.) The first advertisement was faxed by SciMedica to Dr. Martinez on January 16, 2009 and

invited Dr. Martinez to a dinner program regarding Amrix, a form of long-acting

cyclobenzaprine that is prescribed for musculoskeletal pain. (Cephalon Ex. A; Martinez Dep. at

28.) On August 27, 2009, SciMedica, on behalf of Cephalon, faxed the second advertisement to

Dr. Martinez, inviting him to a luncheon program in Las Vegas, Nevada that would include

discussions on assessing breakthrough pain (“BTP”) and the use of opioids for treating BTP.

(Cephalon Ex. B.) Neither of these faxes included an opt-out notice setting forth the manner in

which the recipient could ask the sender not to fax any advertisements in the future. (See

Cephalon Exs. A, B.)

       The Complaint asserts one claim against Defendants for violating the JFPA by sending

unsolicited advertisements that fail to contain an opt-out notice, as that statute requires. 1

(Compl. ¶¶ 30-39; 47 U.S.C. § 227(b)(1)(C).) PHS seeks to recover its actual monetary losses

from these violations or statutory damages of $500.00 for each violation, whichever is greater. 2


       1
         PHS also seeks to represent a class consisting of all persons or entities that are holders
of telephone numbers to which Defendants sent advertisements by fax in the four years
preceding the filing of the Complaint. (Compl. ¶ 21.) However, PHS has not yet filed a Motion
for Class Certification and no class has been certified.
       2
          On July 11, 2013, SciMedica filed a Third-Party Complaint against Blitz Research, Inc.
(“Blitz”), alleging that SciMedica entered into numerous contracts with Blitz, pursuant to which
Blitz provided recruitment and marketing services to SciMedica in connection with Amrix,
including sending the January 16, 2009 fax to PHS. (Am. 3d Party Compl. ¶¶ 8-9, 13-14, 16-
17.) SciMedica further alleges, in the Third Party Complaint that, to the extent that it is exposed
to liability as a result of Blitz’s actions, “Blitz is jointly and severally liable for damages
resulting from a finding of a violation of the Junk Fax Act.” (Id. ¶¶28-29.)
                                                  2
(See Compl. at 13.) Cephalon argues, in its Motion for Summary Judgment, that it is entitled to

the entry of judgment in its favor on Plaintiff’s single claim brought pursuant to the JFPA

because it had express permission to fax to Plaintiff the two advertisements at issue in this case,

so those advertisements were not subject to the JFPA’s requirement that unsolicited

advertisements contain opt-out notices. SciMedica has adopted the arguments set forth by

Cephalon.

II.    LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). An issue is “genuine” if “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual

dispute is “material” if it “might affect the outcome of the suit under the governing law.” Id.

       “[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which

it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Where the nonmoving party bears the burden of proof on a particular

issue at trial, the movant’s initial Celotex burden can be met simply by “pointing out to the

district court” that “there is an absence of evidence to support the nonmoving party’s case.” Id.

at 325. After the moving party has met its initial burden, the adverse party’s response “must

support the assertion [that a fact is genuinely disputed] by: (A) citing to particular parts of

materials in the record . . . ; or (B) showing that the materials [that the moving party has] cited do

not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). Summary

judgment is appropriate if the nonmoving party fails to respond with a factual showing

“sufficient to establish the existence of an element essential to that party’s case, and on which
                                                  3
that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “47 U.S.C. §

227(b)(1)(C). However, where it is the moving party that has the burden of proof at trial “it must

show that, on all the essential elements of its case on which it bears the burden of proof, no

reasonable jury could find for the non-moving party.” A. Natterman & Cie GmbH v. Bayer

Corp., 428 F. Supp. 2d 253, 257 (E.D. Pa. 2006) (citing In re Bressman, 327 F.3d 229, 237-38

(3d Cir. 2003)); see also In re Bressman, 327 F.3d at 237 (stating that when the party that has the

burden of proof with respect to a particular issue at trial moves for summary judgment as to that

issue, that party has “the burden of supporting [its] motion[] with credible evidence . . . that

would entitle [it] to a directed verdict if not controverted at trial.” (third alteration in original)

(internal quotation and citations omitted)).     In ruling on a summary judgment motion, we

consider “the facts and draw all reasonable inferences in the light most favorable to . . . the party

who oppose[s] summary judgment.” Lamont v. New Jersey, 637 F.3d 177, 179 n.1 (3d Cir.

2011) (citing Scott v. Harris, 550 U.S. 372, 378 (2007)).

III.   DISCUSSION

       A.      The JFPA

       The JFPA bans the faxing of unsolicited advertisements. See 47 U.S.C. § 227(b)(1)(C).

An advertisement is unsolicited if it “advertis[es] the commercial availability or quality of any

property, goods, or services [and] is transmitted to any person without that person’s prior express

invitation or permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5). The JFPA “supplies a

private right of action to fax recipients for them to sue fax senders that send unsolicited fax

advertisements in violation of FCC regulations.”         Bais Yaakov of Spring Valley v. Fed.

Commc’ns Comm’n, 852 F.3d 1078, 1080 (D.C. Cir. 2017), cert. denied 138 S. Ct. 1043 (2018)

(citing 47 U.S.C. § 227(b)(3)). “The Act allows plaintiffs to obtain from fax senders at least

$500 for each violation.” Id. (citing 47 U.S.C. § 277(b)(3)).
                                                  4
       There is one exception to the JFPA’s ban on unsolicited faxes. The exception applies

only if the following three elements are present: (1) the sender has “an established business

relationship with the recipient;” (2) the recipient voluntarily provided the number of its telephone

facsimile machine to the sender in the context of their established business relationship or

voluntarily made its facsimile telephone number available for public distribution through “a

directory, advertisement, or site on the internet[;]” and (3) the unsolicited advertisement contains

an opt-out notice that meets certain requirements. Id. § 227(b)(1)(C)(i-iii).

       Cephalon and SciMedica contend that they are entitled to summary judgment with

respect to PHS’s JFPA claim because PHS gave prior express permission to Cephalon to fax the

January 16, 2009 and August 27, 2009 advertisements, so that those faxes were not unsolicited.

PHS maintains, however, that, even if Cephalon and SciMedica can prove that the faxes were not

unsolicited, the JFPA requires senders to include opt-out notices pursuant to § 227(b)(1)(C) on

solicited faxes as well as unsolicited faxes. PHS relies on the Solicited Fax Rule, which was

issued by the FCC in 2006 and “require[d] a sender of a fax advertisement to include an opt-out

notice on the advertisement, even when the advertisement [was] sent to a recipient from whom

the sender ‘obtained permission.’” Bais Yaakov, 852 F.3d at 1080 (citing 71 Fed. Reg. at

25,972). Thus, the Solicited Fax Rule “mandate[d] that senders of solicited faxes comply with a

statutory requirement that applie[d] only to senders of unsolicited faxes.” Id.

       Defendants, however, rely on Bais Yaakov, in which the United States Court of Appeals

for the D.C. Circuit concluded that the FCC did not have the “authority to require opt-out notices

on solicited faxes.” 3 Bais Yaakov, 852 F.3d at 1083. The Bais Yaakov court held “that the


       3
          On March 13, 2014, this proceeding was stayed pending the final resolution of
administrative petitions before the FCC regarding the legality of the Solicited Fax Rule. On
October 30, 2014, the FCC issued an order confirming that senders were required to include opt-
out information on facsimile advertisements sent with the express permission of the recipient. 29
                                               5
FCC’s 2006 Solicited Fax Rule is unlawful to the extent that it requires opt-out notices on

solicited faxes” and vacated an order issued by the FCC that interpreted and applied the Solicited

Fax Rule. Id. Thus, Defendants argue that, because the Solicited Fax Rule is unlawful, it does

not apply to the faxes sent to PHS on January 16 and August 27, 2009, and they were not

required to include opt-out notices in those faxes because those faxes were not unsolicited.

       PHS argues that we should deny the Motions for Summary Judgment even if the faxes at

issue were solicited advertisements because Bais Yaakov is not binding in this Circuit and the

Solicited Fax Rule consequently applies here until the United States Court of Appeals for the

Third Circuit finds that it is unlawful. Specifically, PHS argues that the jurisdictional bar

contained in the Hobbs Act prevents us from following the holding of Bais Yaakov that

invalidated the Solicited Fax Rule. Plaintiff relies on Carlton & Harris Chiropractic, Inc. v. PDR

Network, LLC, 883 F.3d 459, 465 (4th Cir. 2018), petition for cert. docketed PDR Network,

LLC v Carlton & Harris Chiropractic, Inc., No. 17-1705 (S. Ct. June 28, 2018), which states that

“[t]he Hobbs Act broadly vests federal appellate courts with exclusive jurisdiction to ‘enjoin, set

aside, suspend (in whole or in part), or to determine the validity of’ orders like the 2006 FCC

[Solicited Fax] Rule.” Id. at 465 (quoting 28 U.S.C. § 2342(1)). “District courts, by implication,

are without jurisdiction to do any of those things.” Id. Thus, PHS contends that, absent a Third




F.C.C.R. 13998 (Oct. 30, 2014). Cephalon, along with fourteen other parties, appealed that order
in Sandusky Wellness Ctr., LLC v. FCC, No. 14-1235 (D.C. Cir.). The Judicial Panel for
Multidistrict Litigation consolidated that appeal with similar appeals filed by other parties before
the United States Court of Appeals for the D.C. Circuit in Bais Yaakov of Spring Valley v. FCC,
No. 14-1234 (D.C. Cir.). On March 31, 2017, the D.C. Circuit issued its opinion holding that the
Solicited Fax Rule was unlawful and vacated the FCC’s October 30, 2014 Order. Bais Yaakov,
852 F.3d at 1083. On February 20, 2018, the United States Supreme Court denied the petition
for writ of certiorari in Bais Yaakov, thus finally resolving the administrative petitions before the
FCC regarding whether the FCC had statutory authority to require the sender of solicited
advertisements to include opt-out notices in the faxes. See Bais Yaakov, 138 S. Ct. 1043 (2018).
On March 6, 2018, we returned this proceeding to the active docket.
                                                  6
Circuit decision invalidating the Solicited Fax Rule, that Rule still applies in this Circuit and we

must apply it.

       The Unites States Court of Appeals for the Sixth Circuit rejected a similar argument in

Sandusky Wellness Center, LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460 (6th Cir.

2017), cert. denied, 138 S. Ct. 1284 (2018), because the D.C. Circuit’s decision in Bais Yaakov

did not only decide the administrative petition filed by Bais Yaakov, but also decided

administrative petitions challenging the Solicited Fax Rule that had been filed by other parties

(including Cephalon), which were assigned to the D.C. Circuit by the Judicial Panel on

Multidistrict Litigation. Id. at 467. The Sixth Circuit explained that “[o]nce the Multidistrict

Litigation Panel assigned petitions challenging the Solicited Fax Rule to the D.C. Circuit, that

court became ‘the sole forum for addressing . . . the validity of the FCC’s rule[ ].’” Id.

(alterations in original) (quoting Peck v. Cingular Wireless, LLC, 535 F.3d 1053, 1057 (9th Cir.

2008)). “[C]onsequently, [the D.C. Circuit’s] decision striking down the Solicited Fax Rule

became ‘binding outside of the [D.C. Circuit].’” Id. (third alteration in original) (quoting Peck,

535 F.3d at 1057). The Sixth Circuit further explained that this result is in keeping with the

intent of Congress in regulating the procedure for challenging FCC rules pursuant to the Hobbs

Act, stating that “by consolidating petitions into a single circuit court, the statute promotes

judicial efficiency and ensures uniformity nationwide.” Id. (citation omitted).

       The United States Court of Appeals for the Ninth Circuit also rejected an argument

similar to PHS’s in True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923 (9th Cir.

2018), explaining that, when the Judicial Panel on Multidistrict Litigation “consolidates

challenges to an agency regulation and transfers them to a court of appeals, the court to which

they are transferred becomes ‘the sole forum for addressing . . . the validity of the FCC’s rules.’

The decision of that court is then binding on all circuits.” Id. at 929-30 (alteration in original)
                                                 7
(quoting MCI Telecomms. Corp. v. U.S. W. Commc’ns, 204 F.3d 1262, 1267 (9th Cir. 2000);

and citing Peck, 535 F.3d at 1057). Thus, the Ninth Circuit “agree[d] with the reasoning of the

Sixth Circuit and [held] that [it is] bound by Bais Yaakov.” Id. at 930 (discussing Sandusky, 863

F.3d at 467-68). District Courts in the First, Seventh, and Eleventh Circuits have also considered

this issue and determined that they are bound by the decision of the D.C. Circuit in Bais Yaakov.

See, e.g. Raitport v. Harbour Capital Corp., 312 F. Supp. 3d 225, 233 (D.N.H. 2018) (“This court

joins those that have concluded that, upon consolidation in the D.C. Circuit by the Multidistrict

Litigation Panel, that court of appeals became the sole forum for challenging the FCC’s Solicited

Fax Rule. That court invalidated the Solicited Fax Rule, and its holding is binding upon this

court.” (citing Peck, 535 F.3d at 1057)); A Custom Heating & Air Conditioning, Inc. v. Kabbage,

Inc., Civ. A. No. 16-2513, 2018 WL 488257, at *3 (N.D. Ill. Jan. 18, 2018); Licari Family

Chiropractic, Inc. v. eClinical Works, LLC, Civ. A. No. 16-3461, 2018 WL 1449581, at *3 n.2

(M.D. Fla. Feb. 16, 2018). Indeed, another judge in this district has recently considered the issue

and concluded that “[t]he D.C. Circuit’s opinion in Bais Yaakov is likely binding even outside of

the D.C. Circuit because that circuit had become the sole forum for addressing the FCC’s rule.”

KHS Corp. v. Singer Fin. Corp., Civ. A. No. 16-55, 2018 WL 4030699, at *3 n.4. (E.D. Pa. Aug.

23, 2018) (citing Sandusky, 863 F.3d at 467). The KHS Court also found the reasoning of Bais

Yaakov to be sufficiently persuasive that it adopted that reasoning. Id. (citation omitted).

       We are persuaded by the reasoning of the Sixth Circuit in Sandusky, the Ninth Circuit in

True Health Chiropractic, and by the district court opinions listed above, and we conclude that

the decision of the D.C. Circuit invalidating the Solicited Fax Rule in Bais Yaakov is binding in

this case. Accordingly, we conclude that the Solicited Fax Rule does not apply in this case.




                                                 8
       B.      Burden of Proof

       Since the Solicited Fax Rule does not apply in this case, Cephalon and SciMedica assert

that PHS can only survive the instant Motion for Summary Judgment as to its JFPA claim if it

can establish that the January 16 and August 27, 2009 faxes were sent without its consent. 4 As

we discussed above, a faxed advertisement is unsolicited if it “is transmitted to any person

without that person’s prior express invitation or permission, in writing or otherwise.” 47 U.S.C.

§ 227(a)(5).

       PHS maintains, however, that it does not have the burden of proving that the faxes were

sent without its consent, because the existence of prior express permission is as an affirmative

defense to a claim brought pursuant to § 227(b)(1)(C). 5 PHS relies on a decision of the Third

Circuit that concluded that a similar exception to the application of § 227(b)(1)(A) of the TCPA

is an affirmative defense. See Evankavitch v. Green Tree Servicing, LLC, 793 F.3d 355 (3d Cir.

2015). Section 227(b)(1)(A) prohibits the use of an automatic telephone dialing system or

       4
          Cephalon and SciMedica rely on Community Vocational School of Pittsburgh, Inc. v.
Mildon Bus Lines, Inc., 307 F. Supp. 3d 402 (W.D. Pa. 2018), appeal filed Cmty. Vocational
Sch. of Pittsburgh, Inc. v. Mildon Bus Lines, Inc., No. 18-1541 (3d Cir. Mar. 15, 2018). In
Community Vocational School, the district court stated that: “to survive a motion for summary
judgment [in a case brought pursuant to the JFPA] the plaintiff must point to specific evidence in
the record sufficient to establish: ‘(1) the defendant utilized a telephone facsimile machine to
send one or more faxes; (2) that the transmission constituted advertisements; and (3) that the
defendant sent the transmissions without the recipient’s consent, absent application of one of the
statutory exceptions.’” Id. at 418 (quoting City Select Auto Sales, Inc. v. David/Randall Assocs.,
Inc., 96 F. Supp. 3d 403, 416 (D.N.J. 2015)).
           5
          PHS also argues that Defendants must prove the existence of prior express permission
to send the faxes at issue by clear and convincing evidence. However, PHS has pointed to no
authority in this Circuit for the application of a heightened burden of proof with respect to this
issue. Instead, it relies only on Physicians HealthSource, Inc. v. A-S Medication Sols., LLC, 318
F.R.D. 712, 722 (N.D. Ill. 2016), which did not adopt this burden of proof, but quoted it in a
parenthetical citation to the Solicited Fax Rule. Consequently, we decline to apply a heightened
burden of proof with respect to this issue.

                                                9
artificial prerecorded voice in specific circumstances unless the call is “made for emergency

purposes or made with the prior express consent of the called party.” 6 47 U.S.C. §227(b)(1)(A).

In Evankavitch, the Third Circuit considered which party has the burden of proof with respect to

whether a telephone call that was subject to § 227(b)(1)(A)(iii) was made with the recipient’s

prior express consent. Id. at 366. The Third Circuit concluded that, while “the TCPA is silent

about the burden of proving the[] exceptions” to the restrictions provided by 47 U.S.C. §

227(b)(1)(A), the exceptions should be treated as affirmative defenses because, “[t]o the extent a

caller seeks to avail itself of an exemption to a general ban on a certain category of calls, the

caller is in the best position to generate and maintain records of those communications.” Id.

Thus, the defendant, as the party claiming that the plaintiff provided “‘prior express consent’” to

receive autodialed or prerecorded calls, would have the burden of proving that prior express

consent at trial.   Daubert v. NRA Grp., LLC, 861 F.3d 882, 390 (3d Cir. 2017) (citing

Evankavitch, 793 F.3d at 366) (additional citation omitted).

       Cephalon and SciMedica argue that this reasoning does not apply to the instant lawsuit,

because the discussion of “prior express consent” in Evankavitch and Daubert concerned a

different subsection of § 227(b)(1) than the subsection at issue in this proceeding. Defendants

rely on Sparkle Hill, Inc. v. Invecor, LLC, Civ. A. No. 13-4172, 2017 WL 4805201 (D.N.J. Oct.

25, 2017), which noted, with respect to a claim brought pursuant to § 227(b)(1)(C), that “the law

is not clear whether on summary judgment it is Plaintiff's burden to show as part of its

affirmative claim that the exception to liability provision does not apply, or whether it is




       6
           Section 227(b)(1)(A) prohibits the use of an automated telephone dialing system or
artificial or prerecorded voice to make calls to an emergency telephone line, to the telephone line
in a patient’s room in a hospital or other health care facility, or to a cellular telephone or other
“service for which the called party is charged for the call.” 47 U.S.C. § 227(b)(1)(A)(i)-(iii).
                                                 10
Defendant’s burden as part of its defense to liability to show that the exception to liability

provision does apply.” Id. at *4 (citations omitted).

       However, the United States Court of Appeals for the Ninth Circuit has specifically

considered this issue and held that “‘prior express invitation or permission’ is an affirmative

defense [to a claim brought pursuant to § 227(b)(1)(C)] on which [the defendant] bears the

burden of proof.” True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 931 (9th

Cir. 2018). The Ninth Circuit explained that § 227(b)(1)(C) is part of the same section of the

TCPA as § 227(b)(1)(A), and “it clearly provides that consent is a defense with respect to faxes,

as does § 227(b)(1)(A) with respect to telephone calls.” Id. Thus, the Ninth Circuit could “see

no distinction” between the provision of § 227(b)(1)(A) and § 227(b)(1)(C) “that would affect

which party bears the burden of proving consent.” Id. We conclude that the reasoning that

supported Evankavitch’s allocation of the burden of proving prior express consent to the

defendant in a case involving telephone calls also applies in this case involving faxes, because

the sender of a fax, like a caller, is in the best position to create and maintain records regarding

whether it had the recipient’s prior express permission to send the fax. See Evankavich,793 F.3d

at 366. Accordingly, we further conclude that prior express permission is an affirmative defense

on which Cephalon and SciMedica bear the burden of proof.

       C.      Prior Express Permission

       Cephalon and SciMedica argue that they are entitled to summary judgment because

Cephalon had prior express permission to fax to PHS the two advertisements at issue in this case

and, thus, the faxes were not unsolicited and are not subject to § 227(b)(1)(C). As we discussed

previously, “[a] fax is a solicited advertisement if it was sent with the recipient’s ‘prior express

invitation or permission, in writing or otherwise.’” KHS Corp., 2018 WL 4030699, at *4

(quoting 47 U.S.C. § 227(a)(5)). “When a recipient voluntarily provides a contact number, [he]
                                                11
provides express consent to receive material ‘relate[d] to the reason why [he] provided [his] . . .

number in the first place.’” Id. (final alteration in original) (quoting Fober v. Mgmt. & Tech.

Consultants, LLC, 886 F.3d 789, 793 (9th Cir. 2018); and citing Daubert, 861 F.3d at 390; and

Blow v. Bijora, Inc., 855 F.3d 793, 804 (7th Cir. 2017)). Accordingly, if the recipient of the fax

voluntarily provided his fax number to the sender, the court must “analyze whether any fax sent

to that recipient relates to the reason the contact info was provided in the first place, because if it

does, then express consent was provided for the fax, and it cannot be an ‘unsolicited

advertisement.’” Id.

       Here, Cephalon and SciMedica rely on Dr. Martinez’s deposition testimony regarding his

contacts with representatives of Cephalon to establish that he gave prior permission to Cephalon

to send him information by fax. As we mentioned above, Dr. Martinez was employed by PHS as

a primary care physician in the area of pain management. (Martinez Dep. at 13, 15-16.) Dr.

Martinez testified that PHS encouraged its doctors to meet with drug company representatives to

obtain information about the drug companies’ products. (Id. at 59-60.) Representatives from

Cephalon generally met with doctors at PHS’s office once a month. (Id. at 27.) Dr. Martinez

met with approximately half of the representatives that Cephalon sent to PHS and primarily

discussed “muscle relaxers for musculoskeletal pain syndromes, diuretics, [and] narcotic drugs

for chronic pain.” (Id. at 28-29.) They discussed both Cephalon’s established drugs and new

product and services offered by Cephalon. (Id. at 29-30.) Dr. Martinez specifically recalls

talking to representatives of Cephalon about Amrix, Fentora, Provigil, Actiq, and Gabatril. (Id.

at 28-29.) Cephalon’s representatives left product information with Dr. Martinez and also

obtained his permission to follow up by sending him additional information. (Id. at 30.) At the

same time, PHS left business cards containing its office fax number on its receptionist’s desk, so

that patients and drug company representatives could use that number to contact Dr. Martinez.
                                                  12
(Id. at 47.)   Approximately once a month, Dr. Martinez received a follow-up fax from

Cephalon’s representatives.    (Id. at 31-32.)    In addition to providing Dr. Martinez with

information about Cephalon’s products, Cephalon’s representatives also gave product samples to

Dr. Martinez, including samples of Amrix. (Id. at 49-50.)

       We find that Defendants have submitted undisputed evidence that establishes that Dr.

Martinez gave Cephalon’s representatives permission to send him additional information about

the subject matters they discussed. We further find that Defendants have submitted undisputed

evidence that establishes that PHS provided business cards containing its fax number to drug

company representatives to enable those representatives to fax information to Dr. Martinez.

       The January 16, 2009 fax that SciMedica sent to Dr. Martinez on behalf of Cephalon

advertised a dinner meeting program series on Amrix. (Cephalon Ex. A.) Defendants have

submitted undisputed evidence that establishes that Dr. Martinez spoke to Cephalon’s

representatives about Amrix and that Cephalon’s representatives gave Dr. Martinez samples of

that drug. We therefore find that the January 16, 2009 fax “relates to the reason” why PHS

provided business cards containing its office fax number to Cephalon’s representatives. KHS

Corp., 2018 WL 4030699, at *4. Similarly, the fax that SciMedica sent to Dr Martinez on behalf

of Cephalon on August 27, 2009 advertised a luncheon program on treating “an opioid tolerant

patient with cancer and breakthrough pain . . . [including] discussions on assessing BTP, as well

as the use of opioids for treating BTP.”      (Cephalon Ex. B.)     Defendants have submitted

undisputed evidence that establishes that Dr. Martinez discussed his pain management practice

with representatives of Cephalon, including the use of “narcotic drugs for chronic pain.”

(Martinez Dep. at 28.)   We therefore find that the August 29, 2009 fax “relates to the reason”

that PHS provided business cards containing its office fax number to Cephalon’s representatives.

KHS Corp., 2018 WL 4030699, at *4. We conclude, accordingly, that Defendants have met
                                                 13
their burden of establishing with undisputed evidence that the faxes that SciMedica sent on

behalf of Cephalon to Dr. Martinez on January 16 and August 27, 2009 were sent with the prior

express permission of an employee of PHS. We further conclude, accordingly, that the faxes at

issue in this litigation were not unsolicited advertisements subject to the provisions of 47 U.S.C.

§ 227(b)(1)(C). See KHS Corp., 2018 WL 4030699 at *4.

IV.    CONCLUSION

       Because Defendants have established that the two faxed advertisements at issue in this

case were sent with the prior express permission of an employee of PHS, we conclude that the

faxes were not unsolicited and that the provisions of § 227(b)(1)(C) requiring the inclusion of

opt-out information did not apply to those faxes. Accordingly, we conclude that Defendants are

entitled to the entry of judgment in their favor as a matter of law as to PHS’s claim for violation

of § 227(b)(1)(C) and we grant Defendants’ Motions for Summary Judgment. An appropriate

Order follows.

                                                     BY THE COURT:


                                                     /s/ John R. Padova

                                                     ____________________________
                                                     John R. Padova, J.




                                                14
